DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17279930 received on 3/25/2021. Claims 1 and 3-14 are amended. Claim 2 is left in original form. Claims 1-14 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prodanovich (US 20120197660 A1).
Regarding claim 1, Prodanovich discloses (Fig. 33) a system and method to facilitate medical services comprising: 
¶653);
a camera (¶651 - tablet, smart phone, laptop computer, etc.), configured to capture one image for the plurality of cassettes in each sample basket (¶652, ¶656); and
a processor, configured to parse the scan result to acquire a sample basket identification as the information to be inputted and to process the one image to acquire an identification of each cassette in the sample basket (¶653, ¶656, ¶662).
Regarding claim 4, Prodanovich discloses the apparatus of claim 1 above and further discloses a cable, connected to the tissue processor, and configured to: supply power for the information processing apparatus; and transmit the scan result and the one image to the tissue processor or transmit the information to be inputted and the identification of each cassette to the tissue processor (¶656, ¶662, ¶676-678; n.b. it is known that USB provides power). 
Regarding claim 6, Prodanovich discloses the apparatus of claim 1 above and further discloses wherein the processor is configured to process the one image to acquire the identification of each cassette by: identifying a barcode and text in the one image to acquire an identification of a cassette (¶652, ¶654).
  Regarding claim 7, Prodanovich discloses the apparatus of claim 1 above and further discloses wherein the processor is further configured to generate a sample report according to the information to be inputted and the identification of each cassette (¶662).  
Regarding claim 8, Prodanovich discloses the apparatus of claim 7 above and further discloses wherein the sample report indicates the identification of each cassette through the one image and/or an identification list (¶662).  
Regarding claim 9, Prodanovich discloses the apparatus of claim 1 above and further discloses an information processing system, comprising a tissue processor comprising one or more sample ¶656, ¶662).  
Regarding claim 10, Prodanovich discloses the apparatus of claim 9 above and further discloses wherein the tissue processor is configured to: receive the scan result and the one image or receive the information to be inputted and the identification of each cassette; and parse the scan result to acquire the information to be inputted and to process the one image to acquire an identification of each cassette in response to receiving the scan result and the one image (¶656, ¶662).
Regarding claim 11, Prodanovich discloses:
scanning a barcode containing information to be inputted to acquire a scan result (¶653);
capturing one image for the plurality of cassettes in each sample basket (¶651-¶652, ¶656);
parsing the scan result to acquire a sample basket identification as the information to be inputted (¶653, ¶656, ¶662); and
processing the at least one image to acquire an identification of each cassette in the sample basket (¶653, ¶656, ¶662).  
Regarding claim 12, Prodanovich discloses the method of claim 11 above and further discloses wherein the step of processing the one image to acquire an identification of each cassette comprises: identifying a barcode and text in the one image to acquire an identification of a cassette (¶652, ¶654).
Regarding claim 13, Prodanovich discloses the method of claim 11 above and further discloses generating a sample report according to the information to be inputted and the identification of each cassette (¶662).  
Regarding claim 14, Prodanovich discloses the method of claim 13 above and further discloses wherein the sample report indicates the identification of each cassette through the one image and/or an identification list (¶656, ¶662).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prodanovich in view of Choi (US 20120162358 A1).
Regarding claim 2, Prodanovich discloses the apparatus of claim 1 above but does not explicitly disclose a selector switch, configured to switch the information processing apparatus between a scanner operation mode and a camera operation mode.
Choi teaches a mobile terminal comprising: in response to a tap input being detected from the upper or lower side of the mobile terminal 100, the camera 121 can be switched from a video recording mode to a frame capture mode or to a barcode scanning mode (¶135).
Choi is analogous art to utilizations of barcode readers, the same art as Prodanovich.
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the portable device scanner of Prodanovich with the switchable modes of Choi by utilizing the Choi: ¶135-¶136).
Regarding claim 3, Prodanovich discloses the apparatus of claim 1 above but does not explicitly disclose a display screen, configured to display a preview interface of the scanner or the camera and to display the scan result and the one image.
Choi teaches: In response to a user choosing to acquire an image (Yes in S710), the controller 180 controls the camera module 121 to acquire an image (S712). The acquired image can be displayed on the display module 151, instead of the preview screen (¶136). If the user multi-touches an image listed in a camera album with two fingers and then drags the image with one of the two fingers, the image can be zoomed in or out according to the distance by which it is dragged (¶137).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the portable device scanner of Prodanovich with the preview and display of the acquired image of Choi by utilizing the screen in order to provide both camera and scanning results to yield the predictable outcome of convenience for users (Choi: ¶135-¶136).
Regarding claim 5, Prodanovich discloses the apparatus of claim 1 above but does not explicitly disclose a power supply module, configured to supply power for the information processing apparatus; and a wireless transmission module, configured to transmit the scan result and the one image to the tissue processor or transmit the information to be inputted and the identification of each cassette to the tissue processor.  
Choi teaches: the mobile terminal 100 is powered by the power supply unit (¶54) and transmits or receives power and data (¶72-¶75).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the portable device scanner of Prodanovich with the power and media transmission of Choi and see Prodanovich: ¶656, ¶662).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887